                                  Case 1:19-cv-02514-KBJ Document 20 Filed 08/26/19 Page 1 of 1
A O 4 5 8 ( R e v. 0 6/ 0 9) A p p e ar a n c e of C o u ns el


                                                           U     NI T E D        ST     ATES            D    I S T RI C T C O U R T
                                                                                                   f or t h e
                                                                           _ _ _ _ _ _District
                                                                                      Distri       of Columbia
                                                                                       _ _ _ _ct Distri
                                                                                                   of C ctol uofm _bi_a_ _ _ _ _ _ _ _


                                        Bri a n KKarem
                                        Brian     ar e m                                                )
                                             Pl ai ntiff                                                )
                                                  v.                                                    )         C as e N o.            119-cv-2514-KBJ
                                                                                                                                           9- c v- 2 5 1 4- K B J
                              DDonald
                                o n al d J.
                                         J. Tr u m p, et
                                            Trump,    et al.
                                                         al.                                            )
                                           D ef e n d a nt                                              )

                                                                                APP E A R A N C E OF C O U NS E L

T o:           T h e cl er k of c o urt a n d all p arti es of r e c or d

               I a m a d mitt e d or ot h er wis e a ut h ori z e d t o pr a cti c e i n t his c o urt, a n d I a p p e ar i n t his c as e as c o u ns el f or:

               Pr o p o s e d aamicus
               Proposed         mi c u s ccuriae,
                                           uri a e, PPEN
                                                      E N AAmerican
                                                            m eri c a n CCenter,
                                                                          e nt er, IInc.
                                                                                     n c.                                                                                                          .


D at e:                0 8/ 2 6/ 2 0 1 9
                       08/26/2019                                                                                                               / s/ Benjamin
                                                                                                                                                /s/  B e nj a mi n Berwick
                                                                                                                                                                   B er wi c k
                                                                                                                                                   Att or n e y’s si g n at ur e


                                                                                                                           B e nj a mi n Berwick
                                                                                                                           Benjamin      B er wi c k (D.D.C.
                                                                                                                                                     ( D. D. C. Bar
                                                                                                                                                                B ar No.
                                                                                                                                                                     N o. MA0004)
                                                                                                                                                                          M A 0 0 0 4)
                                                                                                                                             Pri nt e d n a m e a n d b ar n u m b er
                                                                                                                                 T h e Project
                                                                                                                                 The   Pr oj e ct Democracy
                                                                                                                                                    D e m o cr a c y Project,
                                                                                                                                                                       Pr oj e ct, Inc.
                                                                                                                                                                                   I n c.
                                                                                                                                        1 5 Main
                                                                                                                                        15    M ai n Street,
                                                                                                                                                       Str e et, Suite
                                                                                                                                                                  S uit e 312
                                                                                                                                                                           312
                                                                                                                                           W at ert o w n, MA
                                                                                                                                           Watertown,          M A 02472
                                                                                                                                                                     02472

                                                                                                                                                            A d dr ess

                                                                                                                                 b e n. b er wi c k @ pr ot e ct d e m o cr a c y. or g
                                                                                                                                 ben.berwick@protectdemocracy.org
                                                                                                                                                       E- m ail a d dr ess

                                                                                                                                                     ( 2 0 2) 579-4582
                                                                                                                                                     (202)    5 7 9- 4 5 8 2
                                                                                                                                                    T el e p h o n e n u m b er

                                                                                                                                                     ( 9 2 9) 777-8428
                                                                                                                                                     (929)    7 7 7- 8 4 2 8
                                                                                                                                                        F A X n u m b er


                  Pri nt
                  Print                                        SSave
                                                                 a v e AAs...
                                                                         s...                                                                                                           RReset
                                                                                                                                                                                          e s et
